Citation Nr: 1519418	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-23 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

 1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for osteoarthritis of the right and left feet.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinea cruris of the legs and buttocks.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for swelling of the lower extremities, to include the legs and feet.

6.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has expanded the claim of service connection for depression and anxiety to a claim for service connection for an acquired psychiatric disorder, to include depression and anxiety.

The Veteran requested a hearing before a Veterans Law Judge.  However, in a statement received in September 2013, the Veteran withdrew his hearing request.  Thus, the Board may proceed to adjudicate the appeal.

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for hypertension and entitlement to service connection for swelling of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2003 rating decision denied the appellant's claim for entitlement to service connection for tinea cruris (claimed as rash) and osteoarthritis of the feet; the Veteran did not file a timely notice of disagreement with the denial of the claims.

3.  Evidence received subsequent to the May 2003 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claims for service connection for tinea cruris or osteoarthritis of the feet.

4.  Based on audiometric test results, the service-connected bilateral hearing loss is shown to be productive of disability resulting in at worse a Level I designation in both ears under 38 C.F.R. § 4.85, Table VI, for hearing impairment based on puretone threshold average and speech discrimination, which results in no more than a noncompensable rating under Table VII; there are no exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b).


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final as to the claims of service connection for tinea cruris and osteoarthritis of the feet.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has not been received since the May 2003 rating decision to reopen the claims of entitlement to service connection for tinea cruris and osteoarthritis of the feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for the assignment of an initial compensable rating for the service-connected bilateral hearing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86 including Tables VI -VII (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's increased rating claims.  Prior to initial adjudication of the new and material and increased rating claims, appropriate notice was provided in a March 2010 letter.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The letter also provided notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  The letter also explained what "new and material evidence" means.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Thus, the Board finds VA complied with the duty to notify.

VA's duty to assist has been satisfied.  Many of the Veteran's service treatment records are unavailable.  As the appellant was not at fault for the loss of these records, VA is under heightened obligation to assist the appellant in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The RO has undertaken the required procedures to reconstruct the appellant's records from alternative sources, including requests to the National Personnel Records Center (NPRC).  All relevant records that could be located have been associated with the file.  The Veteran was notified of the missing records.  The Board finds that the duty to assist is discharged.  The Veteran's VA treatment records also appear to be incomplete.  The RO attempted to obtain the Veteran's records from prior to 1991.  The Veteran was informed that the records were not available.  Thus, the Board finds the duty to assist was satisfied.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA audiological examinations in July 2010 and July 2013.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examiners also addressed the functional effects of the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examinations in this case are adequate upon which to base a decision.  

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The appellant was not afforded an examination in association with his petitions to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

In order to reopen the claims for entitlement to service connection for osteoarthritis and tinea cruris, which were denied by a final rating decision in May 2003, the Veteran must present new and material evidence.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for osteoarthritis of the right and left foot or tinea cruris of the legs and buttocks.

The claims were originally denied in the May 2003 rating decision because the RO found there was no evidence of a nexus between tinea cruris or osteoarthritis and service, to include exposure to herbicides.  The Veteran did not file a notice of disagreement with the denial of the claims for service connection.  Thus, the claims became final.  See 38 C.F.R. § 20.1103 (2014).

Since the May 2003 rating decision, new evidence has been added to the claims file, including VA treatment records.   However, the evidence is not material to the Veteran's claims for entitlement to service connection for osteoarthritis of the right and left feet or tinea cruris of the legs and buttocks.  The Veteran's VA treatment records reflect that the Veteran has continued to receive treatment for tinea cruris.  However, the VA treatment records do not indicate that the Veteran's osteoarthritis or tinea cruris are related to the Veteran's service.  Thus, the VA treatment records do not raise a reasonable possibility of substantiating the Veteran's claim.

The Veteran has asserted that his tinea cruris and osteoarthritis are related to service, to include his exposure to herbicides in service.  As a lay person, the Veteran is competent to provide opinions as to the etiology of or diagnose certain medical conditions.  However, tinea cruris and osteoarthritis are not the type of disabilities subject to lay opinions regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Veteran's statements are cumulative and redundant of the Veteran's statements prior to his last final denial in which he asserted that his tinea cruris and osteoarthritis were related to his exposure to herbicides service.

In the absence of evidence of a nexus between the Veteran's osteoarthritis or tinea cruris and service, the new evidence of record is not material.  As VA has not received new and material evidence, the claims for entitlement to service connection for osteoarthritis of the right and left feet and tinea cruris of the legs and buttocks are not reopened.

 Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.1 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test. 38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).  Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied. 38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Veteran's hearing loss was evaluated at a VA audiological examination in July 2010.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
60
65
LEFT
40
15
45
80
90

The right ear manifested an average puretone threshold of 46.25.  The left ear had an average puretone threshold of 57.5.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  

Applying the results to Table VI reflects that the Veteran had a designation of Level I in both ears.  See 38 C.F.R. § 4.85(d).  Together, a Level I designation in both ears results in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  The Board finds there is no basis for a higher rating based on those test results.

The Veteran's hearing loss was evaluated at another VA audiological examination in July 2013.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
50
65
70
LEFT
40
10
45
75
80

The right ear manifested an average puretone threshold of 51.25.  The left ear had an average puretone threshold of 52.5.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.

Applying the results of the July 2013 VA audiological examination to Table VI, the Veteran had a designation of Level I in both ears.  As noted above, together, a Level I designation in both ears results in a noncompensable rating under Table VII.

The Board has considered whether the Veteran's hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's sensorineural hearing loss did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b).

The Veteran claims that the severity of his bilateral hearing loss is not adequately reflected in the current rating.  The Veteran reported that his boss said he talked too loud and if there was a crowd he could not hear anything.  See July 2013 VA examination report.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2014).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Board is mindful of the Veteran's description of his hearing loss; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Accordingly, the Veteran's claim of entitlement to an initial compensable rating must be denied. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral hearing loss reasonably describes his disability level and symptomatology.  Moreover, the Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected. See  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).   In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.

In the instant case, the Veteran's claim for entitlement to a TDIU was denied in the October 2010 rating decision.  The Veteran did not appeal the denial of a TDIU.  The VA examiner noted that the Veteran's hearing loss interfered with employment because the Veteran reported that his boss said he talked too loud and if there was a crowd he could not hear anything,  However, the Veteran has not specifically asserted that he is unemployable due to his hearing loss.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected bilateral hearing loss, a claim for a TDIU rating is not presented in the instant case.


ORDER

New and material evidence not having been received, the claim to reopen a claim for entitlement to service connection for osteoarthritis of the right and left feet is denied.

New and material evidence not having been received, the claim to reopen a claim for entitlement to service connection for tinea cruris of the legs and buttocks is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran has asserted that he has an acquired psychiatric disability that is related to service, to include depression and anxiety.  The Veteran's VA treatment records reflect that he was diagnosed with anxiety.  See e.g. April 2011 VA treatment record.  The Veteran has been prescribed Clonazepam for anxiety.  The Veteran was afforded a VA examination in July 2013 to evaluate whether he had posttraumatic stress disorder (PTSD).  As the Veteran's representative noted in the October 2013 appellate brief, the examination was specific to PTSD.  The VA examiner found the Veteran did not have a mental disorder that conformed with DSM-IV criteria.  The VA examiner noted that the Veteran had been diagnosed with an anxiety disorder and took anti-depressant and anti-anxiety medication.  However, the VA examiner did not address why he believed the Veteran did not have anxiety.  Additionally, although the Veteran consistently reported having flashbacks during the period on appeal, including in his November 2010 notice of disagreement, the VA examiner indicated the Veteran did not reexperience the traumatic event.  As the Veteran had a diagnosis of an anxiety disorder during the period on appeal and the VA examiner did not note the Veteran's flashbacks, the Board finds that the July 2013 VA examination is inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the claim must be remanded for a new VA examination to determine whether the Veteran has any psychiatric disorders other than PTSD that are related to service.  

The Veteran has asserted that he has hypertension and swelling of the legs and feet, secondary to his service-connected diabetes mellitus, type II.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Veteran was afforded a VA examination in July 2010.  The examiner found that the Veteran's hypertension and lower extremity swelling were not caused by or a result of his diabetes.  The VA examiner indicated the Veteran's lower extremity swelling was likely related to venous insufficiency.  However, the VA examiner did not address whether the Veteran's hypertension or lower extremity swelling was aggravated by his service-connected diabetes mellitus.   Consequently, the VA opinion is inadequate and the claims must be remanded for a new opinion.

Finally, the VA treatment records in the file only date to July 2013.  As the records may be relevant to the claims being remanded, the Board requests the appellant's complete VA treatment records from July 2013 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from July 2013 to present.  If no records are available, the claims folder must indicate this fact.

2.  After completion of the above, schedule the Veteran for a VA examination to determine whether he has an acquired psychiatric disability, to include anxiety and/or PTSD that is at least as likely as not (at least a 50 percent probability) related to service.

If the examiner determines that the Veteran does not have a diagnosis of anxiety, the VA examiner should address the diagnosis of an anxiety disorder in the Veteran's VA treatment records.  See e.g. April 2011 VA treatment record.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, forward the claims file to a VA clinician of appropriate expertise to provide an opinion as to whether the Veteran's (i) hypertension and/or (ii) swelling of the lower extremities is at least as likely as not (at least a 50 percent probability) aggravated (permanently worsened beyond the natural progression) by his service-connected diabetes mellitus, type II.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA examiner determines that a VA examination is necessary to provide an opinion, such should be accomplished.

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for an acquired psychiatric disorder, hypertension and swelling of the lower extremities.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


